DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BURROW (US 10,612,896 B2).  
Regarding claims 1, 13 and 14, Burrow discloses a method for producing a cartridge case (Figs. 1a, 1b, 21; Burrow discloses that the cartridges shown in the drawings are polymer cartridges, the present invention also applies to metal cartridges made by metal injection molding; col. 7, line 61 – col. 8, line 12)  for containing a propellant, primer or bullet is contained (see the abstract; claims 1-3, 8 and 9; col.1, lines 20-25; col. 1, lines 50-67), the method comprising: generating an initial part by subjecting a Metal Injection Molding (MIM) material to an MIM process; and, wherein the cartridge case comprises: an elongated member with a head at its first end, a mouth at its second end, and a body lying between the head and the mouth, wherein; the body further comprises sidewalls conjoined with a base to form a hollow cavity to contain propellant, the base further comprising a primer pocket structured to receive and retain a primer, the primer pocket further comprising a vent formed within the primer pocket that extends from the primer pocket to the hollow cavity; the head further comprising the base and a rim that extends radially from the base to generate an extractor groove; and, the mouth further col. 1, lines 50-67; col. 2, line 41 – col. 3. Line 28; col. 7, line 61 – col. 8, line 12). 
Although none of Burrows Figs. 1a, 1b, 21 clearly show an integrally formed, single piece, cartridge case formed by Burrows disclosed MIM process.   However, the method steps recited in Burrow’s claim 1 produce an integrally formed, single piece, ammunition cartridge case for containing a propellant, primer and bullet by a Metal Injection Molding process.  This integrally formed, single piece, ammunition cartridge case has not been illustrated in the drawings.
Burrow’s Claim 1 is now reproduced below:
Claim 1, A method of making a metal injection molded ammunition cartridge 
comprising the steps of: providing an ammunition cartridge mold; injecting a 
metal composition into the ammunition cartridge mold to form a metal injection 
molded ammunition cartridge comprising a bottom surface, an extraction flange 
positioned around the bottom surface; a side wall extending from the 
extraction flange toward a nose end to form a nose end aperture;  a propellant 
chamber extending from the nose end aperture to the bottom surface;  a primer 
recess extending partially through the bottom surface;  a flash hole extending 
from the primer recess to the propellant chamber to allow passage between the 
propellant chamber and the primer recess;  wherein the metal composition 
comprises stainless steel, ceramic alloys, copper/cobalt/nickel/custom alloys, 
tungsten, tungsten carbide, carballoy, ferro-tungsten, titanium, copper, 
cobalt, nickel, alumina oxide, zirconia and aluminum;  and removing the metal 
injection molded ammunition cartridge from the ammunition cartridge mold.
The cartridge produced by the steps of Burrow’s claim 1 produce an integrally formed, single piece, cartridge case.  Burrow’s claim 1 method does not include separate moldings of 
In col. 2, lines 1-6, of Burrows the following is disclosed:
“The metal injection molded ammunition cartridge method further comprising the step of forming a shoulder in the metal injection molded ammunition cartridge. The metal injection molded ammunition cartridge method further comprising the step of forming a neck between the shoulder and the nose end aperture to form a projectile aperture.”
It is inherent to Burrows that the formed projectile aperture of the Burrows metal injected molded ammunition cartridge is configured to axially and concentrically receive a projectile so as to form a projectile / cartridge case interface that retains the projectile upon receiving the projectile.
	Burrow’s claims 2 and 3 recite the formation of a shoulder and neck in the metal injection molded ammunition cartridge.
Regarding claims 10-12, Burrow discloses that the cartridge casings depicted in Figs. 1a, 1b, 21 are polymer cartridges but that the present invention also applies to metal cartridge casing made by a metal injection molding process (see at least col. 7, line 61 – col. 8, line 12).
The cartridge of Figs. 1a and 1b show that at least a portion of the side wall 28 is tapered. The cartridge of at least Fig. 21 shows at least a portion of the sidewall 28 that is straight walled and at least a portion of the sidewall 28 that is tapered inwardly as it overlaps the coupling element 30.  The cartridge of Fig. 21 shows that the sidewall 28 exhibits at least desired variations in thickness along its length, the sidewall 28 becoming thinner as it overlaps the coupling element 30.


    PNG
    media_image1.png
    504
    177
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    550
    144
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    304
    204
    media_image3.png
    Greyscale

see at least col. 15, line 34-67; col. 17, lines10-30; claims 1, 6-9).
Regarding claims 2, 8 and 9, Burrow discloses tapering the initial part by forming both a shoulder and neck in the cartridge case (see at least col. 2, lines 1-6; claims 2, 3).   
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.  
The following is in response to the arguments filed on pages 8-13.
The examiner agrees that none of Burrows Figs. 1a, 1b, 21 clearly show an integrally formed, single piece, cartridge case formed by Burrows clearly disclosed and enabling MIM process.   
However, the method steps recited in Burrow’s claim 1 produces an integrally formed, single piece, ammunition cartridge case for containing a propellant, primer and bullet by a Metal Injection Molding process.   
Burrow’s claim 1 method does not include separate molds for molding separate cartridge case component parts that are subsequently assembled together to form a complete cartridge case.  
On the contrary, Burrow’s claim 1 method recites providing an ammunition cartridge mold (a single mold) in which the cartridge case is metal injection molded, and then removed from the mold (see the last line of claim 1, (…and removing the metal injection molded ammunition cartridge from the ammunition cartridge mold.)”
The applicant argues that the method of claim 1 does not provide an enabling disclosure.  However, the claimed method is supported by the following enabling disclosure from the specification as follows:
In the abstract
“The present invention provides a method of making a metal injection molded ammunition cartridge comprising the steps of: providing an ammunition cartridge mold comprising a bottom portion having a primer recess extending into the bottom portion adapted to receive a primer, a flash hole positioned in the primer recess through the bottom surface; side walls extending from the bottom portion to a nose end aperture, wherein a propellant chamber is formed between the nose end aperture and the bottom surface; injecting a metal composition into the ammunition cartridge mold to form a metal injection molded ammunition cartridge; and removing the metal injection molded ammunition cartridge from the ammunition cartridge mold.”
In col.1, lines 20-25
“The present invention relates in general to the field of ammunition, specifically to compositions of matter and methods of making metal cartridge cases by metal injection molding”.
And,
In col. 1, lines 50-67
“The present invention provides a method of making a metal injection molded ammunition cartridge comprising the steps of: providing an ammunition cartridge mold comprising a bottom portion having a primer recess extending into the bottom portion adapted to receive a primer, a flash hole positioned in the primer recess through the bottom surface; side walls extending from the bottom portion to a nose end aperture, wherein a propellant chamber is formed between the nose end aperture and the bottom surface; injecting a metal composition into the ammunition cartridge mold to form a metal injection molded ammunition cartridge, wherein the metal composition comprises stainless steel, brass, ceramic alloys, copper/cobalt/nickel/custom alloys, tungsten, tungsten carbide, carballoy, ferro-tungsten, titanium, copper, cobalt, nickel, uranium, depleted uranium, alumina oxide, zirconia and aluminum; and removing the metal injection molded ammunition cartridge from the ammunition cartridge mold.”

“The metal injection molded ammunition cartridge method further comprising the step of forming a shoulder in the metal injection molded ammunition cartridge. The metal injection molded ammunition cartridge method further comprising the step of forming a neck between the shoulder and the nose end aperture to form a projectile aperture.”
It is inherent to Burrows that the formed projectile aperture of the Burrows metal injected molded ammunition cartridge is configured to axially and concentrically receive a projectile so as to form a projectile / cartridge case interface that retains the projectile upon receiving the projectile.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-27571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S BERGIN/            Primary Examiner, Art Unit 3641